tax_exempt_and_government_entities_division department of the treasury eicrow cues sep set ep ra th uniform issue list nos legend company a company b state x dear this is in response to a letter dated date submitted on your behalf by of the ruling_request perjury in support company a is a stock_life_insurance_company organized and operated under the the following facts and representations have been submitted under penalty of your authorized representatives in which you request a letter_ruling conceming the effect under sec_401 a a11 and of the intemal revenue code the code’ arising in connection with a proposed transaction in which variable_annuity contracts will be issued to and distributed from defined contribution plans described in sec_401 of the cade laws of state x company a is a wholly owned subsidiary of company company a represents that itis a life_insurance_company as defined by sec_816 of the code and it joins with company b in the filing of a consolidated federal_income_tax retum contracis a group variable_annuity contract the group annuity and an individual variable_annuity contract the individual annuity company a intends to issue the group annuity to defined contribution plans that are intended to satisfy the requirements of sec_404 of the code in each transaction the plan will be named as the owner of the group annulty the group annuity will be used to offer plan participants an annuity form of distribution the annuity distribution option among other optional forms of distributions a participant who elects the annuity distribution option will then allocate amounts among a fixed account option the fixed account and variable investment options available under the group annuity company a will hold amounts allocated to the fixed account in its general account and such amounts will earn company a proposes to issue two types of non-qualified variable_annuity page 20f interest at a rate declared by company a from time to time subject_to a guarantee of principal and a minimum guaranteed_interest rate company a will hold amounts atlocated to a variable investment option in an account that pursuant to state law or regulation is segregated from company a’s general asset accounts the separate account’ the separate_account will be divided into variable sub-accounts the variable sub-accounts available under each group annuity will correspond to the mutual funds otherwise available as investment options under the plan distributions from the group annuity will be paid to the plan as the owner of the group annuity the plan in tum will make distributions to the participants who have elected the annuity distribution option distributions will commence after the participant's allocation of the amounts to the annuity distribution option and wilt be calculated based upon the allocations that the participant made under the group annuity the group annuity generally provides a stream of income payments to be made over the lifetime of an individual or the joint lifetimes of an individual and a designated_beneficiary the periodic_income payments through two phases the phase period and the phase ii period the phase period begins on the valuation_date on which the first periodic_income payment the initial periodic_income payment’ is calculated and ends on the date that the phase ii period begins the duration of the phase period is selected by the participant at the time the annuity distribution option is elected and can be as short a sec_5 years or as long as the company a-determined maximum period during the phase period the participant may direct company a to start or stop periodic_income payments at any time pay additional premiums for the group annulty by allocating additionat portions of his or her account balance under the plan to the group ‘annuity request a partial lump-sum withdrawal from the group annuity ‘surrender the group annuity for its surrender_value or change the joint annultant the assumed interest rate air or the annulty distribution option once the phase period ends the participant ne tonger has the ability to direct company a to start or stop the periodic_income payments make additiona contributions to the group annuity or access the surrender_value via partial withdrawal or full surrender the participant may alter the length of the phase period effective as of the next periodic_income commencement_date anniversary the date on which the first periodic_income payment under the group annuity is calculated any such change must be made prior to the expiration of the phase i period and may not cause the phase period to be extended beyond the company a-determined maximum period following a change the periodic_income payments will be adjusted accordingly by decreasing payments if the phase period is lengthened and increasing payments if the phase period is shortened the initial periodic_income payment is the product of the contract's account value and an annuity factor the account value during the phase i period is the sum of page of the values of the variable sub-accounts and of the fixed account attributable to the contract in determining the account value on any valuation_date the account value on the preceding date is increased or decreased by the net investment gains or losses of the variable sub-accounts and by the interest credited to the fixed account it also is reduced by any periodic_income payments made after the preceding date and adjusted as appropriate to reflect an exercise of the participant's rights during the phase period the annuity factor is based upon the age and sex of the participant or ages and sexes of the participant and joint annuitant if any as well as the participant selection of an air used to determine the amount of the periodic_income payments the frequency at which such payments will be made and the length of phase period each subsequent periodic_income payment generally is calculated in the same manner as the initial periodic_payment the initial air is selected by the participant at the time the annuity distribution option is elected and may range from percent to percent the air may be changed by the participant prior to the start of the phase ii period the group annuity generally provides for a payment upon the death of the participant during the phase period equal to the account value of the group annulty the beneficiary has the right to elect to receive the account value in the form of a single sum distribution or in the form of a variety of life_annuities provided that any such annuity must satisfy the requirements of sec_401 ax9 of the code following the conclusion of the phase period periodic incorne payments continue throughcut the phase li period periodic_income payments during the phase ii period are life contingent annuity payments in contrast to periodic_income payments during the phase period which are generally treated as withdrawals against the account value and the participant no longer has any of the rights outlined above during the phase period during the phase ii period periodic_income payments that are based upon tha variable sub-accounts are calculated using an annuity unit methodology and those that are based upon the fixed account are catculated using an actuarially equivalent methodology both types of payments reflect the actual net investment retums and actual interest crediting rates in relation to the air the amount of each periodic_income payment may be increased or decreased based on investment retum but payments cannot exhaust the value of the group annuity and will continue for the life of the participant or the joint lives of the participant and a designated_beneficiary the portion of the periodic_income payments during the phase ii period that is based upon the variable account and the portion that is based upon the fixed account are determined using the account value allocated to the variable sub-accounts and fixed account respectively as of the last valuation_date of the phase period with regard to payments based upon the variable account the number of annuity units per payment per variable sub-account is determined by dividing the portion of the group annuity’s account value attributable to each variable sub-account as of the last page of valuation_date of the phase period by a revised annuity factor with that result being divided by the annuity unit value for the respective variable sub-account as of the last valuation_date of the phase period the group annuity provides for continued payment in the form elected by the participant upon the death of the participant during the phase ii period provided such payments satisfy the minimum distribution_requirements of sec_401 of the code additionally the group annuity includes death_benefit options that may be elected by the participant subject_to the limitations of sec_401 of the code and the incidental benefit requirement company a expects that the group annuity may be used by some plans to pay qualified_joint_and_survivor_annuity during the phase il period because the group annuity is a variable_annuity contract during the phase ii period the group annulty provides that payments to the surviving_spouse are based on a specified percentage of the annuity units used to calculate payments during the joint lives of the participant and the spouse rather than a specified percentage of the dollar amount that was payable during that period with respect to the individual annuities company a intends to issue the individual annuities in situations where a plan that has been the owner of a group annuity ceases to offer the group annuity as an investment and distribution option and the plan wants or needs to preserve the investment or benefit option for participants in such cases the participant will select the annuity distribution option under the plan company a will then issue an individual annuity to the plan and the plan will distribute the individual annuity to the participant who is then listed as the owner of the individual annuity the individual annuity will operate in much the same manner as the group annuity providing a fixed investment option and a number of variable investment options that correspond to the investment options that were available under the plan to which the group annuity was issued company a represents a that each of the group annuity and the individual annuity constitutes an annuity_contract under the law of each state or other jurisdiction in which it will be issued b that the group annuity and the individual annuity will each be regulated by the states as a deferred_annuity_contract during the phase period and as an annuitized or payout annuity during the phase ii period c that the group annuity and the individuat annuity constitute variable_contracts within the meaning of sec_817 of the code d that each group annuity will be purchased under a plan that satisfies the requirements of sec_4041 e that each individual annuity will be purchased by a plan that satisfies the requirements of sec_401 and will then be distributed to a participant in such plan f that each individual annuity will satisfy the requirements of sec_404 including the requirements of sec_401 ax9 a d6 and a of the code and g that no additional federal tax page dollar_figureof liability would have been incurred if a plan that purchases an individual annuity to distribute to a participant instead paid amounts into a custodial_account in an arrangement that satisfied the requirements of sec_403 based on these facts and representations the following rulings are requested that required minimum distributions from the group annuity and from the individual annuity will be determined under sec_1_401_a_9_-5 of the treasury regulations the regulations ie under the individual_account_plan rules during the phase period and under sec_1 a of the regulations the defined_benefit_plan rules during the phase ii period that a participant's election to begin receiving periodic_income payments during the phase ii period is an election of a life_annuity for purposes of sec_401 a11 an election to receive periodic_income payments during the phase period is not an election of a life_annuity for purposes of sec_401 ax11 and that the fact that annuity payments during the phase il period vary with investment performance does not preclude such annuity payments from being considered payments under a qualified_joint_and_survivor_annuity described in sec_417 considered made under a qualified_joint_and_survivor_annuity of the code provided that the payments would otherwise be you also requested rulings under sec_818 and sec_817 of the code and with regard to the application of revrul_81_225 1981_2_cb_12 these rulings are being issued in a separate letter ‘with respect to your first ruling_request sec_401 of the code in general sets forth the rules governing minimum required distributions from retirement plans qualified within the meaning of code sec_401 sec_401 9xa of the code provides in general that a_trust will not constitute a qualified_trust unless the plan provides that the entire_interest of each employee i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such ‘empioyee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_1_401_a_9_-5 q a-1 a of the regulations sets forth the general_rule that if an employee's accrued_benefit is in the form of an individual_account under a defined_contribution_plan the minimum amount required to be distributed for each distribution calendar_year is equal to the quotient obtained by dividing the account by the applicable distribution period however the required_minimum_distribution amount will never exceed entire account balance on the date of distribution page of sec_1 a -5 q a-1 c of the regulations provides that a defined_contribution_plan may satisfy the minimum distribution requirement by the purchase of an annuity_contract from an insurance_company in accordance with the section big_number a -6 q a- with the employee's entire individual_account sec_1 a -6 q a-4 of the regulations provides that a plan will not fail to satisfy code sec_401 merely because distributions are made from an annuity_contract which is purchased with the employee's benefit by the pian from an insurance_company as long as the payments satisfy the requirernents of sec_1 401fa -6 sec_1_401_a_9_-6 q a-12 a of the regulations provides in relevant part that prior to the date that an annuity_contract under an individual_account_plan is annuitized the interest of an employee or beneficiary under the contract is treated as an individual_account for purposes of sec_401 thus the required_minimum_distribution for any year with respect to that interest is determined under sec_1_401_a_9_-5 rather than sec_1 a9 sec_72 provides that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 provides rufes for any amount received under an annulty contract that is not received as an annuity sec_1_72-2 bx2 of the regulations provides that amounts generally are considered amounts received as an annuity if i they are received on or after the annuity starting date’ ii they are payable in periodic installments at regular intervals cover a period of more than one full year from the annuity_starting_date and iii the total of the amounts payable are determinable at the annuity_starting_date either directly from the terms of the contract or indirectly by the use of either mortality tables or compound interest computations or both in conjunction with such term and in accordance with sound actuarial theory sec_1 b of the regulations provides in pertinent part that if amounts are to ba received for a definite or determinable time whether for a period certain or for a life or lives under a contract which provides that the amount of the periodic_payments may vary in accordance with investment experience as in certain profit-sharing_plans cast of living indices or similar fluctuating criteria each such payment received shall be considered as an amount_received_as_an_annuity only to the extent that it does not exceed the amount computed by dividing the investment_in_the_contract as adjusted for any refund_feature by the number of periodic_payments anticipated during the time that the periodic_payments are to be made sec_1_72-4 of the regulations defines the term annuity_starting_date as the first day of the first period for which an amount is received as an annuity which is generally the later of the date upon which the obligations under the contract become page of fixed or that first day of the period eg month if payments are to ba made monthly which ends on the date of the first annuity_payment under the regulations the manner in which benefits paid under an annuity_contract must satisfy sec_401 a of the code depends upon whether the annuity_contract has been annuitized prior to the date that an annuity_contract under an individual_account_plan is annuitized the contract is treated as an individual_account_plan for purposes of sec_401 a9 and must satisfy the rules of sec_1_401_a_9_-5 of the regulations after the annuity_contract is annuitized the contract must satisfy the rules of sec_1 a -6 of the regulations you have described the characteristics of the group annuity and the individual annuity during both the phase period and the phase ii period according to your description the amount and timing of payments during the phase period ramain within the control of the participant and therefore do not fit the definition of amounts received as an annuity set forth in sec_1_72-2 however during the phase i period the timing and amounts of the distributions are fixed and satisfy the definition of amounts received as an annuity in addition you have represented that the group annuity and the individual annuity will each be regulated by the states as a deferred_annuity_contract during the phase i period and as an annuitized or payout annuity during the phase il period these descriptions and representations suggest that the distributions from either the group annuity or the individual annuity should be considered annuitized at the commencement of the phase ii period accordingly we conclude that for purposes of satisfying the required_minimum_distribution requirements of sec_401 of the code the required minimum distributions from the group annuity and from the individual annuity will be determined under sec_1_401_a_9_-5 of the regulations during the phase period and under sec_1_401_a_9_-6 of the regulations during the phase il period with respect to your second ruling_request sec_401 11a of the code provides that in the case of a plan listed in subparagraph b except as provided in sec_417 a_trust forming part of such plan shall not constitute a qualified_trust under this section unless - i in the case of a vested_participant who does not die before the annuity_starting_date the accrued_benefit payable to such participant is provided in the form of a qualified_joint_and_survivor_annuity and ii in the case of a vested_participant who dies before the annuity_starting_date and who has a surviving_spouse a qualified_preretirement_survivor_annuity is provided to the surviving_spouse of such participant sec_401 a b provides that paragraph shall apply to - i ii any defined_benefit_plan any defined_contribution_plan which is subject_to the funding standards of sec_412 and page of ii any participant under any other defined_contribution_plan unless such plan provides that the participant's nonforfeitable accrued_benefit is payable in full on the death of the participant to the participant's surviving_spouse i such participant does not elect a payment of benefits in the form of a life_annuity and lil with respect to such participant such ptan is not a direct or indirect transferee in a transfer after date of a plan which is described in clause i or ii or to which this clause applied with respect to the participant sec_417 a of the code provides that a plan meets the requirements of sec_401 a only if under the plan each participant may elect at any time during the applicable_election_period to waive the qualified_joint_and_survivor_annuity form of benefit or the qualified_preretirement_survivor_annuity form of benefit or both it also provides that a participant may revoke any such election at any time during the applicable_election_period in addition for plan years beginning after date a participant who elects a waiver may elect a qualified_optional_survivor_annuity at any time during the applicable_election_period a plan also must meet the spousal consent requirements of paragraphs and and the written notice requirement of paragraph sec_417 provides that the applicable_election_period for purposes of sec_417 is the 180-day period ending on the annuity_starting_date with respect to a qualified_joint_and_survivor_annuity and the period beginning on the first day of the plan_year in which the participant attains age and ending on the participant's date of death with respect to a qualified_preretirement_survivor_annuity sec_417 f of the code provides that for purposes of sectlon sec_401 a and the term annuity_starting_date means i the first day of the first period for which an amount is payable as an annuity or ji in the case of a benefit not payable in the form of an annuity the first day on which all events have occurred which entitle the participant to such benefit you have represented that company a intends to issue each group annuity and each individual annuity in connection with defined contribution plans that permit participants to direct the investment of their account balances among a menu of diversified investment options sec_401 a of the code generally does not apply to these plans except if the participant elects payment of benefits in the form of a life_annuity you have represented that when a participant elects the annuity distribution option there is an initial period known as the phase period during which the participant has the right to direct company a to start or stop periodic_income payments at any time pay additional premiums for the group annuity by allocating additional portions of his or her account balance under the plan to the group annuity request a partial lump-sum withdrawal from the group annuity surrender the group annuity for its surrender_value or change the joint annuitant the air or the annuity distribution option once the phase period ends the participant no longer has the ability to direct company a to start or stop the periodic_income payments make additional page of contributions to the group annuity or access the surrender_value via partial withdrawal or full surrender these rights are generally inconsistent with the election of a annuity life in addition you have represented that following the conclusion of the phase period periodic_income payments continue throughout the phase ii period periodic_income payments during the phase ii period are life contingent annuity payments in contrast to periodic_income payments during the phase i period which are generally treated as withdrawals against the account value these characteristics are consistent with the election of a life_annuity as described above a participant elects the annuity distribution option prior to the start of the phase period and does not necessarily make a subsequent election prior to the beginning of the phase i period under this scenario the initial election of the annuity distribution option is an election to receive a future benefit in the form of a life_annuity preceded by a distribution of a benefit not in the form of a life_annuity accordingly we conclude that for purposes of determining when sec_401 of the code applies to a participant the election of the annuity distribution option rather than the election to receive periodic_income payments during either the phase period or the phase it period constitutes the election of payments in the form of a life_annuity thus neither the participant's election ta begin receiving periodic_income payments during the phase ii period nor the election to receive periodic_income payments during the phase i period alone is the election of a life_annuity for purposes of sec_401 of the code with respect to your third ruling_request sec_417 of the cade sets forth certain notice and spousal consent requirements which must be met in connection with the minimum survivor annuity and spousal benefit requirements sec_417 defines the term qualified_joint_and_survivor_annuity as an annuity for the life of the participant with a survivor annuity for the life of the spouse which is not less than percent of and is not greater than percent of the amount of the annuity which is payable during the joint iives of the participant and the spouse and which is the actuarial equivalent of a single annuity for the life of the participant such term also includes any annuity in a form having the effect of an annulty described in the preceding sentence sec_1 a -11 of the regulations provides that the term qualified joint life of his spouse which is neither i less than one-half of nor il greater and survivor annuity means an annuity for the life of the participant with a survivor annuity for the than the amount of the annuity payable during the joint fives of the participant and his spouse for purposes of the preceding sentence armounts not normally taken into account in determining the normal_retirement_benefit or the early_retirement_benefit may be disregarded the regulations further provide that a qualified_joint_and_survivor_annuity must be at least the actuarial equivalent of the normal form of life_annuity or if page of greater of any optional form of life_annuity offered under the plan equivalence may be determined on the basis of consistently applied reasonable actuarial factors for each participant or for alll participants or reasonable groupings of participants if such determination does not result in discrimination in favor of employees who are officers shareholders or highly compensated you have represented that when the group annuity is used by a plan to pay a qualified_joint_and_survivor_annuity during the phase ii period the payments to the surviving_spouse will be based on a specified percentage of the annuity units used to calculate payments during the joint lives of the participant and the spouse rather than a specified percentage of the dollar amount that was payable during that period you represent that this may result in payment to the surviving_spouse of a dollar amount that is either fess than one-half of or greater than the dotlar amount of the annuity payable during the joint lives of the participant and the spouse however you also represent that the payment to the surviving_spouse will be based on not less than one-half of nor more than the amount of annuity units that would be used to calculate the annuity payable during the joint lives of the participant and the spouse we agree that this results in an annuity that has the effect of an annuity described in sec_417 of the code accordingly we conclude that the fact that annuity payments during the phase il period vary with investment performance does not preclude such annuity payments from being considered payments under a qualified_joint_and_survivor_annuity described in sec_417 of the code provided that the payments would otherwise be considered made under a qualified_joint_and_survivor_annuity no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this latter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent copies of this tetter are being sent to your authorized representatives in accordance with a power of attomey an file in this office if you wish to inquire about this ruling please contact ld no at _ please address all correspondence to se t ep ra‘t4 sincerely yours donzall h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
